Citation Nr: 0822493	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for myoclonic epilepsy, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to June 
1988.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2002 rating 
action of the VA Regional Office (RO) in St. Louis, Missouri 
that denied an evaluation in excess of 60 percent for 
myoclonic epilepsy.

By a decision dated in January 2004, the Board denied a 
higher disability evaluation for myoclonic epilepsy.  The 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a October 2006 Order, the Court vacated 
the Board's January 2004 decision and remanded the matter to 
the Board for compliance with the instructions contained in 
the Order.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court vacated the Board's October 2006 decision on the 
basis that VA abrogated its duty to assist the veteran.  
Specifically, it was determined that a May 2001 letter to the 
veteran referenced in the Board decision as satisfying the 
VA's duty-to-assist requirements was inadequate.  The Court 
stated that "nothing in the May 2001 letter can be read as 
informing the appellant what information and evidence not of 
record was necessary to fulfill the criteria for a rating in 
excess of 40 percent for myoclonic epilepsy and thus to 
substantiate his increased rating claim."  It was thus found 
that the Board erred in concluding that VA's duty to notify 
the appellant had been satisfied with to the issue on appeal.  
As such, the Court stated that it was not convinced from its 
review of the record that the veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim, and that it could not be concluded that the 
notice error was nonprejudicial.  The Court found that a 
remand was necessary for the Secretary to take any additional 
notification and development action required pursuant to the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000).  

The VCAA and its implementing regulations require that VA 
provide notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  For an increased-compensation claim, 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) requires at a 
minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  
Accordingly, the case is being remanded to fully comply with 
the duty-to-assist requirements of the VCAA.  

The record discloses that the appellant appears to receive 
regular VA outpatient treatment.  The most recent records 
date through December 2002.  Therefore, records dating from 
January 2003 should be requested and associated with the 
claims folder. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The record reflects that the appellant was last examined for 
VA compensation purposes in April 2005.  The Court has held 
that when the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination. See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the Board is of the 
opinion that a VA examination should be scheduled to 
determine the current extent of symptomatology and status of 
the service-connected epilepsy, as well as a more accurate 
description of past seizure activity and frequency. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
a current VA neurological examination is required.  

The Board notes that the April 2005 VA examination was 
conducted by a VA nurse practitioner.  The Board is of the 
opinion that the appellant should be re-examined by a VA 
neurologist.  The fulfillment of the VA's statutory duty to 
assist the veteran includes providing additional VA 
examination by a specialist when warranted, and conducting a 
thorough and contemporaneous medical examination, including a 
medical opinion which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
The RO should ensure that the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.  

2.  The veteran should be 
contacted and requested to 
identify and provide dates, 
addresses and authorization to 
retrieve clinical records from all 
healthcare providers, (including 
VA) who have treated him for 
myoclonic epilepsy since 1999.  
These records should be requested 
and associated with the claims 
folder, if not already of record.  

3.  VA outpatient records dating 
from January 2003 should be 
requested and associated with the 
claims folder.  

4.  The veteran should be afforded 
a VA examination by a neurologist, 
to determine the symptoms and 
severity of his service-connected 
myoclonic epilepsy.  The claims 
file and a copy of this remand 
should be made available to the 
examiner for review prior to 
examination.  All tests and 
studies deemed necessary by the 
examiner should be performed and 
clinical findings should be 
reported in detail.

The examiner should specify the 
types of seizures that the veteran 
has had over the years, e.g., 
major or minor seizures.  A major 
seizure is characterized by tonic-
clonic convulsions and 
unconsciousness.  Minor seizures 
exhibit such characteristics as a 
brief interruption in 
consciousness or conscious control 
associated with staring, rhythmic 
blinking of the eyes, nodding of 
the head ("pure" petit mal), or 
sudden jerking movements of the 
arms, trunk, or head (myoclonic 
type) or sudden loss of postural 
control.  The examiner is 
specifically requested to respond 
to whether the evidence shows that 
the veteran's seizures may be 
characterized as a) at least one 
major seizure in the past six 
months or two in the last year; or 
averaging at least five to eight 
minor seizures weekly, b) 
averaging at least one major 
seizure in four months over the 
last year, or more than nine to 10 
minor seizures weekly c) averaging 
at least one major seizure in 
three months over the last year, 
or more than 10 minor seizures 
weekly or d) averaging at least 
one major seizure per month over 
the past year.  The examiner is 
requested to be as specific as 
possible in the assessment of 
seizure activity and frequency. 

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

